Warner, J.
The applicant for this writ was convicted and sentenced in the police court of Cincinnati for violation of Section 881 of the codification of ordinances of said city, which makes it “unlawful for any person * * # to appear in public in a state of intoxication or drunkenness.”
Section 3664 of the General Code grants to municipalities the power “to provide for the punishment of persons disturbing the good order and quiet of the corporation # * * by intoxication, drunkenness,” etc.
An essential part of the offense therefore that the municipality may punish is the “disturbing the good order and quiet of the corporation.”
Said ordinance does not follow the statute in this regard and is therefore fatally defective.'
“To appear in public” intoxicated is a very different thing from “disturbing the good order and quiet” in a drunken state. An essential part of the offense can not be a matter of inference.
Writ granted.